McLaughlin, J. (dissenting):
If it is to be conceded that the conveyances by Scheidecker to Brenner and from Brenner to the defendant were made without consideration, that did not establish, under the facts proved, that they were made with intent to hinder, delay and defraud the plaintiff. One has a perfect right to give his prop*298erty away if he sees fit to do so, provided he retains enough to pay or satisfy his debts.
Here, the fact is uncontradicted that, after the conveyances were made, Charles Scheidecker had a credit balance of $2,468.77 in the Bank of Washington Heights. He also had an equity of upwards of $40,000 in property other than that conveyed. He had more than enough to satisfy all his debts. The conveyance in question, therefore, did not render him insolvent, and the fact that he became so several weeks thereafter by drawing the money from the bank, or by transferring his equity in the other property, did not affect the transfers here complained of.' Such conveyances were not fraudulent. (Wilks v. Greacen, 155 App. Div. 623.)
I am unable, therefore, for the reasons given, to concur in the opinion of Mr. Justice Clarke, and vote to reverse the judgment and order a new trial.
Dowling, J., concurred.
Judgment affirmed, with costs.